           Case 20-20077 Document 9-1 Filed in TXSB on 02/20/20 Page 1 of 6




                                            EXHIBIT A

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION

IN RE: TWO GUNS CONSULTING                     §       CASE NO. 20-20077
       & CONSTRUCTION, LLC,                    §
       Debtor.                                 §       CHAPTER 11

                      AFFIDAVIT OF NATHANIEL PETER HOLZER

STATE OF TEXAS                 §       KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF NUECES               §

       I, Nathaniel Peter Holzer, am over eighteen (18) years of age, competent to make this
Affidavit, and have personal knowledge of the facts attested to herein, and they are true and
correct.
       1.       I am an officer and shareholder of Jordan, Holzer & Ortiz, P.C. (“JHO”), and am
authorized to make this affidavit on its behalf.
       2.       Debtor and JHO first met on or about October 1, 2019, concerning Debtor’s and
its owner’s financial situation, however JHO was not retained at that time. JHO met with the
Debtor’s representative again on January 30, 2020, and was retained on that day.
       3.       Debtor paid JHO a fee advance of $45,000.00 on January 30, 2020, by check,
which was deposited that same day into JHO’s IOLTA account.
       4.       JHO issued a single pre petition invoice to the Debtor dated February 11, 2020,
which was paid that same day, in full, from the advanced funds, prior to the filing of this
bankruptcy case in the ordinary course of business, a total of $13,551.30.
       5.       The invoice reflects some minor services performed for the benefit of the
Debtor’s owner Mr. Duncan—drafting an answer for him to file pro se in a pending state court
lawsuit, and legal research regarding his eligibility to file bankruptcy under the new Chapter V
small business debtor provisions of the Bankruptcy Code. Because Mr. Duncan is the sole
owner and control person of the Debtor, these very minor services also related to the Debtor’s
financial situation, and so I do not believe they create any potential for conflict.
       6.       The filing fee for the chapter 11 case was paid by JHO but inadvertently omitted
from the Firm’s pre petition invoice, and so JHO was not reimbursed for the filing fee from the
         Case 20-20077 Document 9-1 Filed in TXSB on 02/20/20 Page 2 of 6




fee advance prior to filing this case as is JHO’s usual practice. JHO will include the filing fee on
a subsequent invoice, with payment subject to court approval.
        7.         Except for not being reimbursed for the filing fee paid by JHO, JHO is not a pre
petition creditor of the Debtor.
        8.         To the best of my knowledge, and except as disclosed herein with respect to the
filing fee, neither I, JHO, nor any shareholder of JHO, hold or represent any interest adverse to
the Debtor, or to the Estate of the Debtor, which is adverse to the interests of the Debtor. I
believe JHO and I are disinterested parties within the meaning of the Bankruptcy Code.
        9.         To the best of my knowledge, and except as disclosed herein with respect to
JHO’s minimal work for and consultation with the Debtor’s owner regarding his personal
financial situation, neither I, JHO, or any shareholder of JHO have any connections of any kind
or nature with the creditors or any party in interest to this case, or their respective attorneys, the
United States Trustee, or any person employed in the office of the United States Trustee.
Dated: February 21, 2020.

                                               /s/ Nathaniel Peter Holzer
                                               Nathaniel Peter Holzer


        SUBSCRIBED AND SWORN this 21st day of February, 2020, to witness my hand and
seal of office.


        SEAL                                    /s/ Shaun D. Jones
                                                Shaun D. Jones
                                                Notary Public State of Texas
                                                Commission Expires: 04/05/2020




Holzer Affidavit                                   2
Case 20-20077 Document 9-1 Filed in TXSB on 02/20/20 Page 3 of 6
Case 20-20077 Document 9-1 Filed in TXSB on 02/20/20 Page 4 of 6
Case 20-20077 Document 9-1 Filed in TXSB on 02/20/20 Page 5 of 6
Case 20-20077 Document 9-1 Filed in TXSB on 02/20/20 Page 6 of 6
